PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/516,156
Filing Date: 18 Jul 2019
Appellant(s): Freig, Abraham



__________________
Chen-Chi Lin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
35 USC § 102(a)(1) claim rejections over claim 1 are erroneous and should be reversed…The Examiner contended that “a main bar (28)’, page 6, line 4, Final Rejection of November 18, 2021, (hereafter “Final Rejection”). Kanelos recites “end couplers 26 and 28”, column 3, line 58. Item 28 of Kanelos is a coupler instead of a main bar as contended by the Examiner.


Examiner respectfully disagrees.  Merely because members 26 and 28 of Kanelos serve to couple two members on either side of the member does not indicate that it cannot be a ‘main bar’.  The term ‘main’ does not imply that a coupler, per se, cannot be a ‘main’ feature of the assembly.  For the sake of argument, in the relied upon embodiment, member 28 of Kanelos could certainly be considered a ‘main’ feature of the assembly as it facilitates the connection between 16 and 24 just as the instantly claimed bar 1 facilitates the connection to the various attachments.  Figure 8 of the instant application clearly shows the central bar (1) serving as a coupler between end bars (2).   It is not clear how the coupler of the application is considered a ‘main’ bar and the coupler of Kanelos is not. 

Further, under the broadest reasonable interpretation (BRI) standard, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior 

Throughout Appellant’s arguments, Appellant appears to be reading limitations into the claim with regards to the term ‘main’.  It should be noted that no structural features of this bar have been set forth in the disclosure specifically with relation to the term ‘main’. Thus, this feature has been set forth in name only. Examiner notes that the specification does not further limit this feature. The bar of Kanelos comprises all of the claimed structural features of the ‘main bar’ and therefore meets the claim limitations as instantly set forth.  Apparently, Appellant seeks to rely upon some other source to impart to the claims limitations otherwise not recited therein. This reliance is insufficient. 

Kanelos further recites that “In other embodiments, other forms of coupling can be used. For example, in an embodiment, the alternating ends of bar segments 12, 14, and 16 can be crimped, or otherwise narrowed…This coupling can be achieved in any suitable manner such as, for example, any of the ways in which adjacent bar segments can be coupled, as discussed above…End segment 24 of Kanelos may couple with bar segment 16 in the same way as how bar segment 16 couples with bar segment 14. One end of end segment 24 of Kanelos can be crimped and directly fit into one end of bar segment 16 thus eliminating end coupler 28. Therefore, end coupler 28 is optional. An optional item cannot be a main bar as contended by the Examiner….original Abstract, lines 1-2 recites that “[a] barbell assembly includes a main bar having a pair of opposing, internally threaded ends and a central collar’. Original Abstract, lines 7-8 further recites that “the threaded post on the extension bar can be secured to either end of the main bar’. The main bar of claim 1 is the most important item, allowing the extension bar to be secured thereon, of the versatile weight bar assembly. “Optional end coupler 28” of Kanelos cannot be “a main bar” as contended by the Examiner…Because considering Kanelos as a whole (including column 3, lines 22-25 and column 3, lines 49-55 of Kanelos listed above), the end coupler 28 of Kanelos is optional, so that it lacks desirability to modify an optional end coupler 28 of Kanelos to be the most important element of the assembly.  Therefore, it criticizes, discredits, and discourages the optional end coupler 28 of Kanelos being a main bar, the most important element of the assembly.


Examiner respectfully disagrees and reminds Appellant that it has been held that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed...” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Appellant is relying upon other disclosed embodiments of Kanelos to establish the member 28 is optional.  Kanelos never states that the coupler is ‘optional’ per se nor does the disclosure criticize, discredit, or otherwise discourage the use of the coupler (especially since the coupler is a critical feature in the initially disclosed and relied upon embodiment).  Kanelos merely discloses multiple, alternative embodiments-- the first of which comprises the end coupler which meets the claim limitations as instantly set forth.  

With regards to Appellants refences to Alfonseca et al and Maertens et al, it is unclear as to how definitions set forth in unrelated art imparts any sort of impact on the claim terminology as instantly set forth.


Kanelos applies the word “bar” to describe bar segments 12, 14, and 16.  Kanelos did not apply the word “bar” to describe end coupler 28. End coupler 28 of Kanelos is different from bar segments 12, 14, and 16. End coupler 28 of Kanelos is not a bar. (Examiner's broadest reasonable interpretation of a claim term should not conflict with the reference, see Board decision of Ex parte Hada above).


Examiner respectfully disagrees.   The use of this different terminology does not ‘conflict with the reference’ as purported.  The member 28 is an elongated tubular member and thus is a bar inasmuch as the elongated tubular member is a bar in the instant application.





Examiner respectfully disagrees and initially notes that the reference to the ‘Octal Pipe Fittings’ webpage is merely a reference to establish an art recognized definition of a ‘standard pipe coupling’ to one of ordinary skill in the art.  This is not a modification to the rejection as Appellant purports.

Appellant’s reference to a piece of wood or a singular reference in which a container to which a closure may be threaded is not analogous to the interpretation of a standard pipe coupling which is explicitly disclosed as being configured to be screwed onto, for example, a threaded end of segment 24.  The end couplers (28) of Kanelos are explicitly disclosed as standard steel couplings configured to be screwed on and off of the various segments (see for instance col. 3, lines 60-62.).  One of ordinary skill would recognize that “standard steel pipe coupling” sets forth a tubular member having a threaded internal end on one or both sides thereof.  Applicant’s references to an unthreaded piece of wood and an unthreaded metallic container that can have a threaded member inserted therein is a tenuous comparison in light of the Kanelos disclosure of a steel coupling that is designed to be screwed on to a threaded end of segment 24. Again, this is supported, for example by https://www.octalpipefittings.com/steel-pipe-coupling’ which states that a “Steel pipe coupling is a very short length of tube used in piping or plumbing, it usually refers to the socket weld or a threaded on one or both ends that allows two tubes connected together’.



Examiner respectfully disagrees and never explicitly contended that ‘the elongated tubular shaft of end coupler 28 of Kanelos is at the middle section of end coupler 28’.  This was clarified in the Advisory Action of 1/3/2022.  The Examiner’s Figure of the Final rejection intended to point to the elongated shaft being defined by the entire body of the main bar (from end to end) and has collars extending from an outer surface thereof at each end.  As advanced above and in the rejection, the internal threaded ends of the main bar are at the opposing ends of the bar and the collar extends radially at ends of the tubular shaft at these ends.

In response to Appellant’s purport that ‘at least a recess is required’,  Examiner notes that there is no basis for such an argument.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).  Merely arguing that a prior art reference does not explicitly disclose the claimed characteristic is not evidence why the examiner erred in finding that a particular characteristic is inherent – see Ex parte Maeda, Appeal 2008-006267, slip op. at 3-4 (BPAI July 22 2009) Ex parte Batteux, Appeal 2007-000622 (BPAI Mar. 27, 2007).  All that is required in the coupling members 26 and 28 is 

In response to Appellant’s comments to the diameter of the recess, Examiner notes that the claim merely sets forth that ‘a diameter of the collar…is larger than a diameter of the…shaft’.  The Figure 1a of Kanelos clearly shows an outer diameter of the collar being larger than that of the shaft at the middle portion of the shaft as is required by the instant claim language. 


35 USC § 103 claim rejections over claim 2 are erroneous and should be reversed Kanelos in view of Sauter fails to teach the limitation “a bar comprising ... an internally threaded second end” as required by claim 2. The Examiner admitted that “Kanelos does not explicitly disclose the bar comprising an internally threaded second end”, page 7, lines 9-10, Final Rejection. The Examiner contended that “Kanelos discloses that the cap is ‘attached to’ said end and that the bar (24) can be fillable (i.e. is hollow) to provide additional weight’, page 7, lines 10-11, Final Rejection. But, firstly, FIGs. 1A and 1B of Kanelos show that a size at the end of cover 36 is not smaller than an end of end segment 24 thereby no evidence supporting that end segment 24 is hollow as contended by the Examiner. Secondly, no evidence supporting additional wright will be added, by making end segment 24 of Kanelos hollow then partially filled with another material, as contended by the Examiner. The Examiner then relied on item (6) of Sauter (page 7, lines 12-14, Final Rejection). But, FIG. 3 of Sauter shows that item (6) of Sauter does not include internal threads…The Examiner failed to establish an end of end segment 24 of Kanelos being hollow thereby no reasonable expectation of success to add internal threads to the end of end segment 24.


Examiner respectfully disagrees.  Kanelos explicitly discloses the end segments can have weight added by partially filling with another material in Col 4, lines 1-3: “the exercise device can include plastic or rubber ends that can be filled with a filling material (e.g., water, sand, etc.) to vary the weight of the ends of the apparatus”. 

Similarly, Sauter also teaches end members (6) joined to a bar assembly which are fillable for the same reason.  One of ordinary skill would recognize a reasonable expectation of success to substitute one for the other, including the threading as claimed.  Appellant is again reminded that the test for obviousness 

With regards to Appellants argument that Sauter does not include internal threads, Examiner contends that Sauter clearly shows in Fig 2 that the tube/ bar 4 is internally threaded to accept the external threads of cap 1.  Figure 2 of Sauter having the exploded view clearly shows the cap 1 being threaded into 4.  Figure 3 depicts tube 6 in the same fashion as bar 4 (in Fig 2) with the threaded cap being depicted as being attached to an end of tube 6.  One of ordinary skill in the art would recognize that the stopper is being threadedly connected to tube 6 in the same way as the connection between bar 4 and cap 1 as shown in the exploded view of Fig 2.


Kanelos in view of Sauter and further in view of Walker fails to teach the limitation “a weighted cylinder comprising a central, threaded bore” as required by claim 3. Walker recites that “the square or rectangular configurations are among the preferred embodiments”, paragraph [0057], lines 5-6. Walker is silent regarding a cylinder shape. Walker recites that “an outer surface 244 having threads 246 configured to receive mating threads 248 on an interior surface 250 of a screw-on weight retention collar 252”, paragraph [0056], lines 5-6. Walker’s mating threads are on collar 252. The square or rectangular configurations of Walker does not include a central, threaded bore.


Examiner respectfully disagrees.  Walker explicitly states in Paragraphs [0017] and [0055]: “The hammer head may be configured so as to be generally circular in transverse cross section”.  A cylinder is a solid body having straight parallel sides and a circular or oval cross section.  Further, Walker teaches multiple 


35 USC § 103 claim rejections over claim 4 are erroneous and should be reversed Kanelos in view of Venables fails to teach the limitation “a transverse bore for receiving the main bar’. The Examiner admitted that “Kanelos ... does not disclose wherein the weight is a foot attachment’, page 9, lines 3-4, Final Rejection. Kanelos recites that “couplers 26 and 28 can be one-half-inch standard steel pipe couplings”, column 3, lines 61-62, (emphasis added). Firstly, deep groove 14 of Venables is not a bore. Secondly, the coupler 28 of Kanelos is too small to fit into the deep groove 14 of Venables. The coupler 28 of Kanelos will fall out of the deep groove 14 of Venables…A deep groove 14 of Venables is not a bore because a groove will not receive items since items will fall out of the groove. Therefore, a person having ordinary skill in the art would not agree with the Examiner’s position.


Examiner respectfully disagrees and reminds applicant that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent

prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”). 


Appellant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one reference. Rather, the test for obviousness is what the combined teachings of the references would have fairly suggested to those of ordinary skill in the art, not the ability to combine their specific structures. See In re Keller, 208 USPQ 871 (CCPA 1981). Moreover, it is well settled that a conclusion of obviousness may be based on common knowledge and common sense without any specific hint or suggestion in a particular reference. See In re Boyek, 163 USPQ 545 (CCPA 1969). In the instant case, there is a clear teaching of the use of a bore to house an exercise bar and one of ordinary skill would clearly understand the combined teachings of the references.


35 USC § 103 claim rejections over claim 5 are erroneous and should be reversed Kanelos in view of Walker fails to teach the limitation “an adaptor’ and the limitation “two opposing threaded posts” and the limitation “a first threaded post coupled with the hammer head attachment; a second threaded post coupled with an internally threaded end of the extension bar” as required by claim 5. FIG. 5 of Walker fails to teach an adapter. The Examiner further failed to specifically point out what item of Walker the Examiner contended as an adaptor comprising two opposing threaded posts. From page 6, lines 10-11 of the Advisory Action, the Examiner contended that “Kanelos discloses an adaptor (14) having two threaded posts on either end to be connected to internally threaded members of the assembly”. Firstly, the Examiner’s contending bar segment 14 of Kanelos is an adaptor was a new ground of rejection inconsistent with the 35 USC § 103 claim rejections over claim 5 as record. Secondly, bar segment 14 of Kanelos still fails to teach the limitation “a first threaded post coupled with the hammer head attachment; a second threaded post coupled with an internally threaded end of the extension bar” as required by claim 5.


Applicant’s argument that the rejections were not sufficiently articulated is not persuasive.  The rejections include clear notice of the grounds and art being applied. The Final action clearly states that Kanelos teaches all but hammer head.  See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…” (emphasis added). The Advisory action merely clarified the examiners interpretation for clarity of the record.  Note that where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection since the grounds of rejection are defined by the art and statutory basis has been applied.




Initially, Examiner notes the typographical omission of “26” as part of the interpretation of the main bar, as recognized by appellant on page 14 of the Appeal brief.  Elements 26 and 28 have tubular threaded ends, therefore the main bar comprises a bar having first and second internally threaded ends as required by the claims.   

Examiner further notes that, as advanced in the final rejection, Examiner considers the main bar, as limited by the limitations of dependent claim 6, to include elements 26, 12, 18, 14, 20, 16, and 28.  In this regard, it is pointed out that it is the language of the claims that is to be considered and Examiner notes that there is nothing in the instant claim language that precludes the Examiner from making such an interpretation.  Thus, it has been shown that the language of the claim in this respect “reads on” Kanelos.  Further, it is noted that Appellant had ample opportunity to amend the claims to define the ‘main bar’ in a manner that would have avoided and precluded the interpretation advanced by Examiner, but Appellant chose not to avail himself  to that opportunity.


Claim 6 depends from claim 1. Claim 1 requires that “a diameter of the collar of the main bar is larger than a diameter of the elongated tubular shaft of the main bar’. A diameter of a first end of coupler 28 of Kanelos is not larger than a diameter of a second end (opposite end) of coupler 28. A diameter of an end of coupler 28 of Kanelos is not larger than a diameter of a coupler 18. Elements 22, [26], 12, 18, 14, 20, 16, and 28 of Kanelos contended by the Examiner for claim 6 fails to teach the limitation “a diameter of the collar of the main bar is larger than a diameter of the elongated tubular shaft of the main bar” as required by claim 1… Bar segment 16 or end segment 24 of Kanelos (the Examiner contending as an 


As advanced above, Figure 1a of Kanelos clearly shows an outer diameter of the collar of the shaft being larger than that of the middle portion of the shaft as is required by the instant claim language.

With regards to the size, Examiner notes that the one-half inch standard steel pipe coupling indicates an inner diameter of the coupler, not a length of the coupler. Appellant is reminded that a change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  



35 USC § 103 claim rejections over claim 7 are erroneous and should be reversed Kanelos in view of Sauter fails to teach the limitation “the weight is a slidable weight disc directly attached to the main bar by a clamp” as required by claim 7. In FIGs. 1A and 1B of Kanelos, no weight is directly attached to coupler 28 of Kanelos. Furthermore, Kanelos recites that “weights 38 and 40 can be slid onto end segments 22 and 24 and secured in place using weight locks 30 and 34, respectively”, column 4, lines 6-8. Weight 40 of Kanelos is directly attached to end segment 24. Weight 40 of Kanelos is not directly attached to coupler 28…weights 38 and 40 of Kanelos can be slid onto end segments 22 and 24 and secured in place on end segments 22 and 24 instead of couplers 26 and 28.


Examiner respectfully disagrees.  The claims require that the weight disc is ‘slidable’ and ‘directly attached to the main bar’. The claims do not require the weights to be slid onto the main bar.  Fig 1b of Kanelos clearly shows the disc being clamped (i.e. directly attached) to the main bar.



35 USC § 103 claim rejections over claim 8 are erroneous and should be reversed Kanelos in view of Davies fails to teach the limitation “a pair of buttons operatively to retract the pair of spring-biased gripping members” as required by claim 8. 1411 and 1411’ of Davies are handles instead of buttons as contended by the Examiner.


In this case, as advanced in the rejection, the definition of ‘button’ according to Vocabulary.com is “a device that when pressed will release part of a mechanism”. Therefore, Examiner considers members 1411 and 1411’ to be buttons in the broadest reasonable interpretation of the term.  It is Appellant’s burden to show that the interpretation by the examiner is unreasonably broad by pointing to evidence (e.g. Appellant’s specification, dictionary definitions, etc.) to why skilled artisans would not agree with the examiner’s position- see Phillips v. AWH Corp., 415 F .3d 1303 (Fed. Cir. 2005) (en banc). No evidence has been provided by Appellant in response to this statement in the Final Rejection.

Further, Examiner notes that Appellant is, again, relying on two different embodiments within a reference to show a ‘conflict of terms’.



Similar to the arguments directed to claim 6, Examiner again notes the typographical omission of “26” as part of the interpretation of the main bar, as recognized by appellant on page 14 of the Appeal brief.  Elements 26 and 28 have tubular threaded ends, therefore the main bar comprises a bar having first and second internally threaded ends as required by the claims.   

Examiner further notes that, as advanced in the final rejection, Examiner considers the main bar, as forth in claim 11, to include elements 26, 12, 18, 14, 20, 16, and 28.  In this regard, it is pointed out that it is the language of the claims that is to be considered and Examiner notes that there is nothing in the instant claim language that precludes the Examiner from making such an interpretation.  Thus, it has been shown that the language of the claim in this respect “reads on” Kanelos.  Further, it is noted that Appellant had ample opportunity to amend the claims to define the ‘main bar’ in a manner that would have avoided and precluded the interpretation advanced by Examiner, but Appellant chose not to avail himself  to that opportunity.




The size of couplers 26 and 28 of Kanelos The Examiner further contended that a change in the size of Kanelos is a design consideration and routine optimization. But, Kanelos recites that “couplers 26 and 28 can be one-half-inch standard steel pipe couplings”, column 3, lines 61-62, (emphasis added). Kanelos teaches away from changing the size of end coupler 28 from standard to non-standard as contended by the Examiner.



With regards to the size, Examiner notes that the one-half inch standard steel pipe coupling indicates an inner diameter of the coupler, not a length of the coupler. Appellant is reminded that a change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  


The limitation “a weight attached to the main bar or the extension bar” as required by claim 11.  In page 11, lines 1-15 of Final Rejection, the Examiner failed to specifically point out what element of Kanelos the Examiner contended as “a weight” as required by claim 11.


It is clear from the disclosure of Kanelos that the weight is element 40 as shown in Figure 1A.  Examiner notes that just as Appellant’s claims are not so complex as to require Appellant to provide reference characters in the claim that map each claimed element to Appellant's figures, nor are they so complex as to require such mapping to the art.  Even though --claim mapping-- can be helpful when making overly complex rejections, with overly complex art, there is no actual requirement for --claim mapping-- in such cases, nor is the current case so overly complex to warrant such --claim mapping-- if there were such a requirement.  Even when using overly complex art that sets forth multiple inventions other than that claimed by Appellant (not the case here), all that would be required is designating the particular part(s) relied on as nearly as practicable.  See 37 CFR 1.104 (c)(2).  The rejections include clear notice of the grounds of rejection (i.e., the statutory basis and art being applied), thereby meeting the minimum requirements for a prima facie rejection and thereby transferring burden to Appellant to produce conflicting evidence, convincing argument and/or amendment to overcome the rejections.    




Similar to the arguments directed to claim 6, Examiner again notes, with regards to the diameter of the recess, the claim merely sets forth that ‘a diameter of the collar…is larger than a diameter of the…shaft’.  The Figure 1a of Kanelos clearly shows an outer diameter of the collar being larger than that of the shaft at the middle portion of the shaft as is required by the instant claim language. 


35 USC § 103 claim rejections over claim 13 are erroneous and should be reversed.  The limitation “a weighted cylinder comprising a central, threaded bore” as required by claim 13. Walker recites that “the square or rectangular configurations are among the preferred embodiments”, paragraph [0057], lines 5-6. Walker is silent regarding a cylinder shape. Walker recites that “an outer surface 244 having threads 246 configured to receive mating threads 248 on an interior surface 250 of a screw-on weight retention collar 252”, paragraph [0056], lines 5-6. Walker’s mating threads are on collar 252. The square or rectangular configurations of Walker does not include a central, threaded bore. Kanelos in view of Walker fails to teach the limitation “a weighted cylinder comprising a central, threaded bore” as required by claim 13. Therefore, claim 13 is in condition for allowance.


Similar to the arguments directed to claim 3, Examiner respectfully disagrees.  Walker explicitly states in Paragraphs [0017] and [0055]: “The hammer head may be configured so as to be generally circular in transverse cross section”.  A cylinder is a solid body having straight parallel sides and a circular or oval cross section.  Further, Walker teaches multiple embodiments of the hammer head and its connection to the handle. The embodiment of Figure 5 (supported in paragraph 56 of the specification) that the hammer head has a threaded attachment (216) to the handle and one of ordinary skill in the art would recognize that the hammer head can be attached to a bar via a threaded connection.  Therefore, the limitations are met as instantly claimed. 



Similar to the arguments directed to claim 4,  a bore is defined as a hole (i.e. an opening in something or an unoccupied space) through a body.  Venables teaches an opening (14) through a body (10).  The body comprises having a retention mechanism (24) to receive, hold, and maintain a cylindrical weight bar (25) therein such that that the bar (25) will not fall out.  Venables is silent as to the size of the bar (25).  Kanelos teaches a modular cylindrical weight bar having a coupling to receive a half inch bar. 

Appellant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one reference. Rather, the test for obviousness is what the combined teachings of the references would have fairly suggested to those of ordinary skill in the art, not the ability to combine their specific structures. See In re Keller, 208 USPQ 871 (CCPA 1981). Moreover, it is well settled that a conclusion of obviousness may be based on common knowledge and common sense without any specific hint or suggestion in a particular reference. See In re Boyek, 163 USPQ 545 (CCPA 1969). In the instant case, there is a clear teaching of the use of a bore to house an exercise bar and one of ordinary skill would clearly understand the combined teachings of the references.






Similar to the arguments directed to claim 5, Examiner respectfully disagrees and notes that it is Kanelos which discloses the claimed adaptor (14) having two threaded posts on either end to be connected to internally threaded members of the assembly (Figs 1A-1B).  As advanced above, Walker establishes the use of a threaded post to connect to a hammer head attachment.  Again, the test for obviousness is what the combined teachings of the references would have fairly suggested to those of ordinary skill in the art, not the ability to combine their specific structures.

Applicant’s argument that the rejections were not sufficiently articulated is not persuasive.  The rejections include clear notice of the grounds and art being applied. The Final action clearly states that Kanelos teaches all but hammer head.  See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…” (emphasis added). The Advisory action merely clarified the examiners interpretation for clarity of the record.  Note that where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not constitute a new ground of rejection since the grounds of rejection are defined by the art and statutory basis has been applied.




35 USC § 102(b) claim rejections anticipated by Kanelos and 35 USC § 103 claim rejections over claim 20 are erroneous and should be reversed The limitation “a collar dividing the elongated tubular shaft into a first exposed portion; and a second exposed portion opposite the first exposed portion’. In the Examiner’s figure of page 6 of Final Rejection, the Examiner contended an end section of “collar” being a “second exposed section”. But, claim 20 requires that the “second exposed section” is part of the elongated tubular shaft instead of the collar. Furthermore, an end section (the Examiner contended as a collar) of end coupler 28 of Kanelos is already at an end. The end section (the Examiner contended as a collar) of end coupler 28 of Kanelos cannot divide itself as contended by the examiner.


Appellant reading the claims to be narrower than instantly presented.  The claim does not require the exposed portions to be outer, radial surfaces of the elongated tubular shaft.





Respectfully submitted,
/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
Conferees:
/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
/RUTH ILAN/TQAS, Art Unit 3600                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.